DETAILED ACTION
Applicant’s amendments and remarks, filed June 27, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 2, 4-7, 25-30 and 50-53 are pending with claims 3, 8-24, 31-49 and 54-63 cancelled, and claims 1, 4, 6, 7, 25 and 50 amended. The following is a complete response to the June 27, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-7 are allowable. Claims 25-30 and 50-53, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on September 22, 2021, is hereby withdrawn and claims 25-30 and 50-53 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Haszko on June 27, 2022.

The application has been amended as follows: 
Please amend line 2 of claim 26 to read as follows: “fluoroscopy system and the distal tip marker and the at least one distal end marker are visible under fluoroscopy.”
Please amend line 1 of claim 30 to read as follows: “The transseptal puncture device of claim 25, wherein the at least one proximal”. 
Please amend line 1 of claim 50 on page 4 of the claims to read as: “constant at, and adjacent to, the at least one proximal marker, the puncture device further comprises at least one distal end marker, the method”.
Please amend line 1 of claim 51 to read as: “The method of claim 50, wherein step (iii) further comprises using the at least one proximal”.
Please amend line 1 of claim 52 to read as: “The method of claim 50, wherein step (iii) further comprises using the at least one proximal”.

Allowable Subject Matter
Claims 1, 2, 4-7, 25-30 and 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner cited Conquergood (US Pat. Pub. 2006/0206131 A1) and Qu (US Pat. Pub. 2017/0367728) as the closest prior art to the instant claims. While the prior combination of Conquergood and Qu provided for a puncture device with at least one proximal marker, this combination fails to provide for the clear or translucent layer as specifically arranged in claim 1. The combination further fails to provide for the layer to expose the distal tip to define a distal tip electrode, and/or for the constant diameter. The Examiner has failed to find any reference or combination of references that would cure this deficiency in the combination of Conquergood and Qu. Additionally, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Similar rationale is equally applicable with respect to independent claims 25 and 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794